1
                                                                    JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                           SANTA ANA DISTRICT COURT
10                          WESTERN DIVISION
11   SONIA E. ESPINOZA,           ) Case No.: 2:19-cv-02815-JDE
                                  )
12                                ) ORDER OF DISMISSAL
                 Plaintiff,       )
13                                )
           vs.                    )
14                                )
     ANDREW SAUL, Commissioner of )
15                                )
     Social Security,             )
16                                )
                 Defendant.       )
17                                )

18         Pursuant to the parties’ Stipulation (Dkt. 19), the above captioned matter is
19   dismissed with prejudice, each party to bear its own fees, costs, and expenses.
20         IT IS SO ORDERED.
21   DATE: December 30, 2019
22                                          ____________________________________
                                            JOHN D. EARLY
23                                          United States Magistrate Judge
24
25
26

                                             -1-
